 FARMERS CO-OPERATIVE GIN ASSOCIATION367Farmers Co-Operative Gin AssociationandDallasGeneralDrivers,Warehousemen and Helpers,LocalUnion 745, affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America. Cases16-CA-2738 and 16-CA-2834November21, 1967DECISION AND ORDERSTATEMENT OF THE CASESOn April 3, 1967, Farmers Co-Operative GinAssociation, herein called the Respondent, andcounsel for the General Counsel of the NationalLabor Relations Board, herein called the Board, en-tered into a Settlement Stipulation, subject to ap-proval of the Board, providing for the entry of aconsent order by the Board, and a consent decreeby any appropriate United States Court of Appeals.The parties waived all further and other procedurebefore the Board to which they may be entitledunder the National Labor Relations Act, asamended, and the Rules and Regulations of theBoard, and the Respondent waived its right to con-test the entry of a consent decree or to receivefurther notice of the application therefor.The Charging Party, Dallas General Drivers,Warehousemen and Helpers, Local Union 745, af-filiatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, has refused to join in the settlement agree-ment and has filed with the Board a statement of ob-jections together with a memorandum in supportthereof. Essentially, these objections are the sameas those raised by the Charging Party's counsel atthe various stages of this proceeding, including aconference with Regional Office personnel held onApril 12, 1967, to discuss settlement. Following theconference, the Regional Director, on April 13,1967, wrote counsel for the Charging Party a letterenclosing a copy of the stipulation for approval andadvising him that he had 5 days to submit any objec-tions to the agreement.' By letter dated'April 19,1967, the Charging Party stated its objections andin his reply of May 10, 1967, the Regional Directordealt with each of the' objections, gave his reasonsfor approving the stipulation, and advised theCharging Party he was recommending approval bytheGeneral Counsel. Thereafter, the ChargingParty renewed its objections to the General Coun-sel.On July 21, 1967, the General Counsel in-formed the Charging Party, by letter, that he hadapproved the settlement agreement, and wasrecommending its approval to the Board, and ad-vised the Charging Party that pursuant to Section101.9(c) of the Board's Statements of Procedure itcould submit objections to the Board.2In brief, the Charging Party asserts that: (1) thesettlement agreement does not provide for rein-statement and backpay for Luther Robinson andPat Rhodes; (2) the backpay amounts have been ar-bitrarily reduced; (3) the Charging Party is entitledto a court decree in Cases 16-CA-2487 and16-CA-2553 in which a Board Decision and Orderis now before the Court of Appeals for the Districtof Columbia on review; (4) since no hearing will beheld, the Charging Party is denied the opportunitytopresent evidence justifying additional make-whole remedies.In reviewing these objections, which the Charg-ing Party believes clearly justify rejection of the set-tlement agreement, there are certain principles andpolicies that guide the Board in resolving its posi-tion in this difficult area.The Board has long had thepolicy of encourgaging settlements which effectuatethe purposes of the Act.The Wallace Corporationv.N.L.R.B.,323 U.S. 248, 253-254. In consideringsettlements, the Board must weigh such factors asthe risks involved in protracted litigation which maybe lost in whole or in part, the early restoration ofindustrial harmony by making concessions, and theconservation of the Board's resources. Moreover,the Board must evaluate the legal and factual meritsdisclosed by the administrative investigation todetermine whether the allegations of violations inthe complaint can be so clearly proved that noremedy, less than the maximum, can be accepted.in arriving at this decision, the discretion of theBoard is recognized as broad.TextileWorkersUnion ofAmerica v. N.L.R.B., supra.With the above considerations before us, we shallnow examine the specific objections mentionedabove. As to the first, the administrative investiga-tion conducted by the Regional Office showed thatRhodes was a supervisor at the time of the July1966 strike and was not reinstated at the conclusionthereof. The Charging Party's appeal to the GeneralCounsel from the Regional Director's refusal toproceed on that portion of the charge related toRhodes was denied by the General Counsel on July19, 1967. Under the provisions Section 3(d) of theAct, the action of the General Counsel is notreviewable. With respect to Robinson, the RegionalOffice's investigation disclosed that his threat to anassistant foreman made on April 1, 1966, was soserious as to warrant the Respondent's refusal toOn April 14, 1967, a supervisory examiner for the Region, who at-tended the conference with Charging Party's counsel, sent a letter explain-ing the Region's position with respect to the objections voiced by theCharging Party'We believe the meticulous procedure followed prior to submission ofthe matter to the Board and our own findings made hereinafter have metall the requirements of due process and opportunity to be heard to whichtheCharging Party is entitledTextileWorkers- Union of America,AFL-CIO [RoselleShoeCorp ] v N L R B ,294 F 2d 738 (C A D C ,1961), enfd after remand 3 15 F 2d 41,Local 282,InternationalBrother-hood of Teamsters [White Ready-Mix Concrete] v N L R B ,339 F 2d795 (C A 2, 1964),Leeds & Northrup Company v N L R B,357 F 2d527 (C A 3, 1966)168 NLRB No. 64 368DECISIONS OF NATIONALreinstate him.3 As to the second objection, given therisks of litigation in the present case and the certain-ty of delay in payment to the discriminatees if ahearing were held, the amount 'proposed in settle-ment appears to be reasonable in all the circum-stances. Turning to the matter of a court decree, theinstant stipulation provides for the entry of a con-sent decree in any appropriate circuit to whichRespondent waives its right to notice or presenta-tion of any defense. To the extent that the ChargingParty is referring to compliance with the Board'sDecision and Order in Case 16-CA-2487 and16-CA-2553, this proceeding is now before theCourt of Appeals for the District of Columbia Cir-cuit after argument, and the Board has no jurisdic-tion over the matter. In either case, therefore, theCharging Party will obtain a court decree remedy-ing the unfair labor practice found. Concerning thefourth objection, the stipulation provides a fullremedy with respect to all aspects of the 8(a)(5)violations alleged in the complaint and amendedcomplaint to which the Charging Party is entitledunder current Board law. SeeMonroe Auto Equip-ment Company, Hartwell Division,164NLRB1051.Indeed, it seems to us that the affirmative provi-sions of the stipulation requiring the Respondent tofurnish certain wage and job data and to bargainwith the Union with respect to wages, hours, andconditions of employment are substantial and effec-tive remedies which, coupled with the issuance ofa court decree, should fully achieve the goal theCharging Party seeks.For the foregoing reasons and in light of the prin-ciples stated above, the investigative reports andthe recommendations of the General Counsel andthe Regional Director, we conclude that the Charg-ing Party's objections are lacking in merit and con-stitute no basis for rejecting the settlement agree-ment.We further find that the provisions of thestipulation adequately remedy the violations allegedin the complaint and the amended complaint andthat it will effectuate the purposes of the Act toadopt the terms of the agreement.The aforesaid Settlement Stipulation is herebyapproved and made a part of the record herein, andthe proceeding is hereby transferred to and con-tinued before the Board for the entry of a decisionand order pursuant to the provisions of the said Set-tlement Stipulation.Upon the basis of the aforesaid Settlement Stipu-lation and the entire record in these cases, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Farmers Co-Operative Gin As-sociation, a Texas corporation, maintains its prin-LABOR RELATIONS BOARDcipal offices and plants at Sulphur Springs, Texas,herein called the plants, where it is engaged in thecustom mixing, grinding, and blending of feeds andthe sale of fertilizer supplies.In the course and conduct of its business opera-tions at its Sulphur Springs, Texas, plants duringthe past 12 months, the Respondent purchased sup-plies, goods, and materials valued in excess of$50,000, which were transported to said plantsdirectly from States of the United States other thanthe State of Texas, and, during said period, it soldand shipped to points located outside the State ofTexas products valued in excess of $50,000.The Respondent admits, and we find, that it is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDDallasGeneralDrivers,Warehousemen andHelpers, Local Union 745, affiliated with Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled the Union, is a labor organization within themeaning of Section 2(5) of the Act.III.THEAPPROPRIATE UNITAll production and maintenance employees andtruck drivers located at the Employer's SulphurSprings, Texas, operation, excluding office clericalemployees, supervisors, guards, and watchmen asdefined in the Act, constitute an appropriate unit forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.ORDERUpon the basis of the above findings of fact, theSettlement Stipulation, and the entire record in thecases, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the NationalLabor Relations Board hereby orders that Re-spondent, Farmers Co-Operative Gin Association,itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with DallasGeneralDrivers,Warehousemen and Helpers,LocalUnion 745, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, as the exclusivebargaining representative of its employees in thefollowing certified bargaining unit:All production and maintenance employeesand truck drivers located at the Employer'sSulphur Springs, Texas, operation, excludingoffice clerical employees, supervisors, guards,and watchmen as defined in the Act.(b)Unilaterally changing the wages, hours ofCfBernhard Conrad Embroidery Company,156 NLRB 1056, 1058 FARMERSCO-OPERATIVE GIN ASSOCIATION369work, rates of pay, and vacation benefits of its em-ployees in the certified bargaining unit.(c)Unilaterally promulgating and effectuatingwork rules applicable to its employees in the cer-tified bargaining unit.(d)Refusing to furnish the Union, upon request,data with respect to the names, job classifications,wage rates, hours of work, and work rules applica-ble to its employees in the certified bargaining unit.(e)Discouragingmembership in the DallasGeneralDrivers,Warehousemen and Helpers,LocalUnion 745, affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, or in anyother labor organization, by refusing immediatereinstatement to those of its employees who wereon strike on and after July 18, 1966, and who werethereafter denied immediate reinstatement upontheir unconditional application for return to work,or in any other manner discriminating with regardto the hire or tenure of employment of said em-ployees or any other term or condition of that em-ployment.(f)Interrogating its employees with respect totheir union membership and concerted activities.(g)Inany other manner interfering with,restraining, or coercing their employees in the exer-cise of their right to self-organization, to form labororganizations, or to join or assist Dallas GeneralDrivers, Warehousemen and Helpers, Local Union745, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, or any other labor organization, tobargain collectively through representatives of theirown choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany and all such activities.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theNational Labor Relations Act, as amended:(a)Upon request, bargain collectively in goodfaith with the Union, Dallas General Drivers, Ware-housemen and Helpers, Local Union 745, affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmerica, as the exclusive representative of allproduction and maintenance employees and truckdrivers located at the Employer's Sulphur Springs,Texas, operation, excluding office clerical em-ployees, supervisors, guards, and watchmen asdefined in the Act, for the purposes of collectivebargaining with respect to rates of pay, wages, hoursof employment, or other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agreement.(b)Rescind in plant work rules unilaterallypromulgated and instituted in September 1966.(c)Furnish the Union, upon request, data withrespect to the names, job classifications, wagerates, hours of work, and work rules applicable toits employees in the certified bargaining unit.(d)Reinstate, as of October 17, 1966, to theirformer or substantially equivalent positions, with-out prejudice to their seniority or other rights andprivileges, all those employees who were on strikeon and after July 18, 1966, and who have not beenreinstated to their former or substantially equivalentpositionswithout prejudice to their seniority orother rights and privileges, and notify said em-ployees, if presently serving in the Armed Forcesof the United States, of their right to full reinstate-ment upon application in accordance with theSelective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dis-charge from the Armed Forces.(e)Make whole the employees specified in para-graph 2(d) above for any loss of pay they may havesuffered by reason of Respondent's failure, if any,to reinstate them in the manner provided in para-graph 2(d) above, by payment to each of them of asum of money equal to that which he normallywould have earned as wages during the period from5 days after the date on which he applied uncon-ditionally for reinstatement to the date of Respond-ent's offer of reinstatement, less his net earnings,if any, during said period; such pay loss to be com-puted with interest at the rate of 6 percent perannum.(f)Post at its Sulphur Springs, Texas, plantscopies of the attached notice marked "Appendix." 4Copies of said notice, on forms provided by theRegional Director for Region 16, after being dulysigned by Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(g)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying,allrecords, social security paymentrecords, timecards, personnel cards and reports,and all other records necessary to analyze theamounts of backpay which may be or become dueand the rights of employment under the terms ofthis Order.(h)Notify the Regional Director for Region 16,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.' In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order " 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, based upon a stipulationproviding for a consent decree of an appropriate cir-cuit of the United States court of Appeals, and inorder to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notifyour employees that:WE WILL bargain collectively in good faithwith the Union, Dallas General Drivers,Warehousemen and Helpers, Local Union 745,affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America, as the exclusive bargain-ing representative of all employees in the ap-propriate unit for the purposes of collectivebargaining with respect to rates of pay, wages,hours of employment, or other terms and con-ditions of employment, and, if an understand-ing is reached, embody such understanding ina signed agreement. The appropriate bargain-ing unit is:Allproductionandmaintenance em-ployees and truck drivers located at theEmployer'sSulphurSprings,Texas,operation, excluding office clerical em-ployees,supervisors,guards,andwatchmen as defined in the Act.WE WILL NOT unilaterally change the wages,hours of work, rates of pay, vacation benefitsand work rules applicable to our employees inthe certified bargaining unit without first con-sulting and bargaining with Dallas GeneralDrivers,Warehousemen and Helpers, LocalUnion 745, affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, as theexclusive bargaining representative of our em-ployees.WE WILL rescind the plant work rulespromulgated and instituted in September 1966.WE WILL furnish the Union, upon request,data with respect to the names, job classifica-tions,wage rates, hours of work, and workrulesapplicable to employees in the ap-propriate bargaining unit.WE WILL immediately reinstate to theirformer or substantially equivalent positions,without prejudice to their seniority or otherrights and privileges, all our employees whowere on strike on and after July 18, 1966, whohave not been reinstated to their former or sub-stantially equivalent positions without preju-dice to their seniority or other rights andprivileges,and notify said employees, ifpresently serving in the Armed Forces of theUnited States, of their right to full reinstate-ment upon application in accordance with theSelective Service Act and the Universal Milita-ry Training and Service Act, as amended, afterdischarge from the Armed Forces.WE WILL make each such employee wholefor any loss of pay suffered by him as a resultof our failure to reinstate him within 5 daysafter his unconditional application for rein-statement.WE WILL NOT discourage membership in theDallasGeneral Drivers, Warehousemen andHelpers, Local Union 745, affiliated with In-ternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,or any other labor organization, by discrimina-torily refusing reinstatement or in any othermanner discriminating in regard to the hire ortenure of employment or other terms or condi-tions of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the right to self-organization, toform, join, or assist the above-named Union, orany other labor organization, to bargain collec-tively through representatives of their ownchoosing, and to engage in other concerted ac-tivities for the purposes of collective bargainingor other mutual aid or protection, or to refrainfrom engaging in any or all such activities.DatedByFARMERSCO-OPERATIVEGIN ASSOCIATION(Employer)(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, Room 8A24, Federal Office Building, 819Taylor street, Fort Worth, Texas 76102, Telephone334-2941.